


SEVERANCE AND CHANGE IN CONTROL AGREEMENT


AGREEMENT by and among First Security Group, Inc. a Tennessee corporation having
its principal offices in Chattanooga, Tennessee ("First Security"), Frontier
Bank ("Bank"), which is a wholly owned subsidiary of First Security, and Larry
R. Belk (the "Executive"), dated as of the 16 th day of May, 2003.


The parties desire to enter into an agreement in the manner set forth with
respect to certain aspects of the Executive’s employment by Bank.


NOW THEREFORE , in consideration of the mutual covenants contained herein, First
Security, Bank and the Executive agree as follows:


Section 1   Effective Date and Term.


The effective date (the "Effective Date") of this Agreement shall be May 16,
2003. The term of this Agreement shall begin on the Effective Date and continue
for so long as Executive shall remain employed by First Security, Bank or any
other subsidiary bank or other direct or indirect subsidiary of First Security
(individually a "Subsidiary" and collectively the "Subsidiaries"). For purposes
of this Agreement, "Term" shall mean the term of this Agreement as set forth in
this Section 1.


Section 2   Termination Benefits.


In the event Executive's employment by Bank or any other Subsidiary is
terminated involuntarily without Cause (as defined hereinafter), the Executive
shall be entitled to the following benefits (except as otherwise provided in
Section 3):


(a)   (i)    Lump Sum Payment . First Security shall pay the Executive a lump
sum cash payment within thirty (30) days of the Termination Date equal to the
sum of (A) his then current annual base salary ("Annual Base Salary"); and (B)
the "target" annual incentive as set forth in the then current First Security
Group, Inc. Incentive Compensation Plan (or successor thereto);


(ii)   Medical Plan Continuation . First Security shall, at its expense,
continue to make available coverage to the Executive (and Executive’s
dependents) under the applicable medical plan (which may include dental, vision,
and general health coverage), on the same terms and conditions as are available
to active employees of First Security and the Subsidiaries, for the twelve (12)
month period commencing on the Termination Date. If, because the Executive is no
longer an employee of First Security, Bank or any other Subsidiary, First
Security shall be unable to make available coverage under the medical benefit
plan required to be made available pursuant to this subsection (ii) to the
 
 
     Page 1 of 15 

--------------------------------------------------------------------------------

 

 
Executive or to the Executive’s dependents, First Security shall pay to the
Executive a lump sum cash payment within sixty (60) days of the Termination Date
equal to the aggregate amount First Security would have paid over the twelve
(12) month period described above as its portion of the cost of providing the
medical plan coverage described above and based on the level of coverage that
the Executive had in place as of the Termination Date. The lump sum shall be
determined and payable as an amount that is not reduced by calculating the
present value of the stream of payments that First Security would have made over
the twelve (12) month period if such coverage had been available.


(iii)  Long Term Incentive Plan . The Executive shall be provided the payment or
benefit on account of a termination of employment without Cause as such payment
relates to any accrued or vested long-term incentives provided to him in
accordance with the terms of the Second Amended and Restated 1999 Long-Term
Incentive Plan of First Security Group, Inc., the First Security Group, Inc.
2002 Long-Term Incentive Plan, and any successor to either plan.


(iv)  Retirement Benefit Plan . The Executive shall be provided the payment or
benefit on account of a termination of employment without Cause as such accrued
or vested payment or benefit relates to or is from any supplemental retirement
plan established on or after the Effective Date, and any successor to such plan,
in accordance with the terms of the applicable plan.


(b)   Cause. Cause shall mean:


(i)     the Executive’s documented material breach of any code of ethics,
lending policy, personnel policy or other relevant policy of First Security,
Bank or other Subsidiary by which Executive may be employed.
(ii)    documented material misconduct by the Executive in the performance of
job responsibilities,
(iii)   documented public conduct by the Executive which brings, causes or
results in embarrassment, ridicule or other undesirable publicity to the
Executive or to First Security, Bank or other Subsidiary, or
(iv)   the Executive’s conviction of a felony involving acts of moral turpitude,
theft involving misappropriation of funds or unlawful business conduct.


For purposes of this provision, "documented" shall mean a written finding by the
Executive Committee of the First Security Board of Directors (the "Board"),
after review of the facts and circumstances, that the Executive has engaged in
the conduct described in clauses (i), (ii) or (iii) above.
 
 
     Page 2 of 15

--------------------------------------------------------------------------------

 

 
Section 3   Change in Control Benefits


The Executive shall be entitled to receive the benefits described in this
Section 3 following a Change in Control.


The Executive shall be entitled to receive the benefits described in this
Section 7 following a Change in Control.


(a)   Payments and Benefits Provided.


(i)    Lump Sum Payment . First Security shall pay the Executive a lump sum cash
payment within thirty (30) days of the effective date of the Change in Control
(the "Change in Control Date") equal to three (3) times the sum of (A) the
current Annual Base Salary, determined without regard to any proposed or actual
reduction in Annual Base Salary that is is a Good Reason reduction under Section
(Section (b)(ii); and (B) the greater of (x) the highest of the last three (3)
years incentive payments made to the Executive under any First Security Group,
Inc. Incentive Compensation Plan (or successor thereto) or (y) the "target"
annual incentive as set forth in the then current First Security Group, Inc.
Incentive Compensation (or successor thereto).


(ii)   Annual Incentive Lump Sum Payment . First Security shall pay the
Executive a lump sum cash payment within thirty (30) days of the Change in
Control Date equal to the "target" annual incentive as set forth in the then
current First Security Group, Inc. Incentive Compensation Plan (or any successor
thereto), multiplied by a fraction, the numerator of which is the number of days
in the calendar year that the Executive was employed by First Security up to and
including the Change in Control Date and the denominator of which is 365;
provided, however, that in the event that the then current First Security Group,
Inc. Incentive Compensation Plan (or successor thereto) provides for a payment
in the event of a Change in Control, the Executive shall receive the higher of
the payment determined under this clause (ii) or the plan document.


(iii)  Medical Plan Continuation . If Executive's employment is terminated by
First Security, Bank or any other Subsidiary without Cause or if Executive
terminates his employment by First Security, Bank or any other subsidiary for
Good Reason during the twelve (12) month period following a Change in Control
shall, at its expense, continue to make available coverage to the Executive (and
Executive’s dependents) under the applicable medical plan (which may include
dental, vision, and general health coverage), on the same terms and conditions
as are available to active employees of First Security, for the twelve (12)
month period commencing on the effective date of the termination of
 
 
     Page 3 of 15

--------------------------------------------------------------------------------

 

 
Executive's employment (the "Termination Date"). If, because the Executive is no
longer an employee of First Security, Bank or any other Subsidiary shall be
unable to make available coverage under the medical benefit plan required to be
made available pursuant to this subsection (iii) to the Executive or to the
Executive’s dependents, First Security shall pay to the Executive a lump sum
cash payment within sixty (60) days of the Termination Date equal to the
aggregate amount First Security would have paid over the twelve (12) month
period described above as its portion of the cost of providing the medical plan
coverage described above and based on the level of coverage that the Executive
had in place as of the Termination Date. The lump sum shall be determined and
payable as an amount that is not reduced by calculating the present value of the
stream of payments that First Security would have made over the twelve (12)
month period if such coverage had been available.


(iv) Long Term Incentive Plan . The Executive shall be provided the payment or
benefit on account of a Change in Control as such payment relates to any accrued
or vested long-term incentives provided to him in accordance with the terms of
the Second Amended and Restated 1999 Long-Term Incentive Plan of First Security
Group, Inc., the First Security Group, Inc. 2002 Long-Term Incentive Plan, and
any successor to either plan.


(v)  Retirement Benefit Plan. The Executive shall be provided the payment or
benefit on account of a Change in Control as such accrued or vested payment or
benefit relates to or is from any supplemental retirement plan established on or
after the Effective Date, and any successor to such plan, in accordance with the
terms of the applicable plan.


(b)   Definitions . For purposes of applying this Section, the following
definitions shall apply:


(i)     "Change in Control" means and includes the occurrence of any one of the
following events but shall specifically exclude a Public Offering:


A.   individuals who, on the Effective Date, constitute the Board (the
"Incumbent Directors"), cease for any reason to constitute at least a majority
of such Board, provided that any person becoming a director after the Effective
Date and whose election or nomination for election was approved by a vote of at
least a majority of the Incumbent Directors then on the Board shall be an
Incumbent Director; provided, however, that no individual initially elected or
nominated as a director of First Security as a result of an actual or threatened
election contest with respect to the election or removal
 
 
     Page 4 of 15

--------------------------------------------------------------------------------

 

 
of directors ("Election Contest") or other actual or threatened solicitation of
proxies or consents by or on behalf of any "person" (such term for purposes of
this definition being as defined in Section 3(a)(9) of the Securities Exchange
Act of 1934 ("Exchange Act") and as used in Section 13(d)(3) and 14(d)(2) of the
Exchange Act) other than the Board ("Proxy Contest"), including by reason of any
agreement intended to avoid or settle any Election Contest or Proxy Contest,
shall be deemed an Incumbent Director; or


B.    any person is or becomes a "beneficial owner" (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of either (I) 20% or more of
the then-outstanding shares of common stock of First Security ("Company Common
Stock") or (II) securities of First Security representing 20% or more of the
combined voting power of First Security’s then outstanding securities eligible
to vote for the election of directors ("Company Voting Securities"); provided,
however, that for purposes of this clause (B), the following acquisitions shall
not constitute a Change of Control: (w) an acquisition directly from First
Security, (x) an acquisition by First Security or a subsidiary of First
Security, (y) an acquisition by any employee benefit plan (or related trust)
sponsored or maintained by First Security or any subsidiary of First Security,
or (z) an acquisition pursuant to a Non-Qualifying Transaction (as defined in
clause (C), below); or


C.    the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving First Security
or a subsidiary of First Security which requires the approval of the Federal
Reserve Board, Federal Deposit Insurance Corporation, the Tennessee Department
of Financial Institutions, the Georgia Department of Banking and Finance, the
Comptroller of the Currency and/or any other state or federal regulator of
federally insured financial institutions (a "Reorganization"), or the sale or
other disposition of all or substantially all of First Security’s assets (a
"Sale") or the acquisition of assets or stock of another corporation (an
"Acquisition"), unless immediately following such Reorganization, Sale or
Acquisition: (I) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the outstanding Company Common
Stock and outstanding Company Voting Securities immediately prior to such
Reorganization, Sale or Acquisition beneficially own, directly or indirectly,
more than 60% of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as
 
 
     Page 5 of 15

--------------------------------------------------------------------------------

 

 
the case may be, of the corporation resulting from such Reorganization, Sale or
Acquisition (including, without limitation, a corporation which as a result of
such transaction owns First Security or all or substantially all of First
Security’s assets or stock either directly or through one or more subsidiaries,
the "Surviving Corporation") in substantially the same proportions as their
ownership, immediately prior to such Reorganization, Sale or Acquisition, of the
outstanding Company Common Stock and the outstanding Company Voting Securities,
as the case may be, and (II) no person (other than (x) First Security or any
subsidiary of First Security, (y) the Surviving Corporation or its ultimate
parent corporation, or (z) any employee benefit plan (or related trust)
sponsored or maintained by any of the foregoing) is the beneficial owner,
directly or indirectly, of 20% or more of the total common stock or 20% or more
of the total voting power of the outstanding voting securities eligible to elect
directors of the Surviving Corporation, and (III) at least a majority of the
members of the board of directors of the Surviving Corporation were Incumbent
Directors at the time of the Board’s approval of the execution of the initial
agreement providing for such Reorganization, Sale or Acquisition (any
Reorganization, Sale or Acquisition which satisfies all of the criteria
specified in (I), (II) and (III) above shall be deemed to be a "Non-Qualifying
Transaction"); or


D.   approval by the stockholders of First Security of a complete liquidation or
dissolution of First Security.


(ii)   "Good Reason" shall mean the Executive’s voluntary termination of
employment after any one or more of the following events has occurred and not
been corrected within fifteen (15) days of written notice from the Executive to
the Employer, unless the Executive consents to the event in writing delivered to
the Board:
 
A.   assigning the Executive to any duties materially inconsistent with the
Executive’s position, duties or responsibilities immediately prior to the
termination;
 
B.    a material reduction in the Executive’s title or material change in
reporting responsibilities immediately prior to the termination;
 
C.    a reduction in the Executive’s Annual Base Salary of ten percent (10%) or
more as in effect immediately prior to the termination (or as the same may be
increased from time to time), unless any change to any such Annual Base Salary
affects all of the individuals whose positions are considered comparable to
Executive’s, determined immediately prior to the termination;
 
 
   
Page 6 of 15 

--------------------------------------------------------------------------------

 
 
D.    requiring the Executive to re-locate to an office at a location more than
thirty (30) miles from the physical facility of First Security, Bank or any
other Subsidiary at which the Executive performed services as an employee
immediately prior to the termination; and
 
E.    First Security (or its successor), Bank or other Subsidiary failing to
provide the Executive with substantially the same welfare benefits, perquisites,
retirement benefits and other employee programs, as were provided to Executive
immediately prior to the termination (unless any change to any such program
affects all of the individuals whose positions are considered comparable to
Executive’s, determined immediately prior to the termination).
 
(iii)  "Public Offering" means the effective time and date of a registration
statement filed by First Security under the Securities Act of 1933, for a public
offering or any class or series of First Security’s equity securities.
 
Section 4   Additional Payment


(a)   Gross-Up Payment . In the event that any payment or distribution by First
Security to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise) (a "Payment"), would result in all or a portion of such payment to be
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
of 1986, as amended, (the "Excise Tax"), then the Executive shall be entitled to
receive an additional payment ("Gross-Up Payment") in an amount such that after
payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including without limitation any income
taxes (and any interest and penalties imposed with respect to such taxes), and
Excise Tax imposed on the Gross-Up Payment, the Executive retains an amount
equal to the Excise Tax imposed on the Payments. Notwithstanding the foregoing,
if the Payments do not exceed 110% of the greatest amount that could be paid to
the Executive without incurring the Excise Tax, then no Gross-Up Payment shall
be made to the Executive and the Payments, in the aggregate, will be reduced to
the level that does not incur the Excise Tax.


(b)   Calculation of Gross-Up Payment . All determinations required to be made
under this Section 4 shall be made by First Security’s independent auditors or
such other certified public accounting firm reasonably acceptable to the
Executive as may be designated by First Security (the "Accounting Firm"), which
shall provide detailed supporting calculations both to First Security and the
Executive within a reasonable period of time of receipt of notice from First
Security that a Payment has been made. First Security shall bear all fees and
expenses of the Accounting Firm. Any Gross-Up Payment shall be paid by
 
 
     Page 7 of 15

--------------------------------------------------------------------------------

 

 
First Security to or on behalf of the Executive no later than the due date for
the payment of the Excise Tax and no earlier than the date of receipt of
Accounting Firm’s determination. Any determination by the Accounting Firm shall
be binding on First Security and the Executive.


(c)   Process for Addressing Contested Payments . The Executive shall notify
First Security in writing of any claim by the Internal Revenue Service that if
successful, would require the payment by First Security of a Gross-Up Payment.
The Executive shall provide the notice as soon as practicable but no later than
ten (10) business days after he is informed in writing of the claim. The
Executive shall not pay the claim prior to the expiration of the 30-day period
following the date on which the Executive gives notice of the claim to First
Security. If First Security notifies the Executive in writing prior to the
expiration of the 30-day period that it desires to contest the claim, the
Executive shall: (i) give First Security any information reasonably requested by
First Security relating to the claim; (ii) take any action in connection with
contesting the claim as First Security reasonably requests in writing from time
to time, including, without limitation, accepting legal representation with
respect to the claim by an attorney reasonably selected by First Security; (iii)
cooperate with First Security in good faith to effectively contest the claim;
and (iv) permit First Security to participate in any proceedings relating to the
claim.


First Security shall bear and pay directly all costs and expenses incurred in
connection with the contest and shall indemnify and hold the Executive harmless
for any Excise Tax or income tax (including any interest or penalties related to
such taxes) imposed as a result of the representation by legal counsel described
above or as a result of payment of the costs and expenses.


First Security shall control all proceedings taken in connection with the
contest and may pursue or forgo any or all administrative appeals, proceedings,
hearings and conferences with the taxing authority with respect to the claim and
may either direct the Executive to pay the tax claimed and sue for a refund or
contest the claim in any permissible manner, and the Executive agrees to
prosecute the contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as First
Security shall determine; provided, however, that if First Security directs the
Executive to pay such claim and sue for a refund, First Security shall advance
the amount such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless from any Excise Tax or income tax
(including interest or penalties related to such taxes) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the
 
 
   
Page 8 of 15 

--------------------------------------------------------------------------------

 

 
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount.


First Security’s control of the contest shall be limited to issues with respect
to which a Gross-Up Payment would be payable and the Executive shall be entitled
to settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.


(d)   Underpayments and Overpayments.


(ii)   Underpayment . In the application of this section, the amount of Gross-Up
Payments that are made based on the initial determination of the Accounting Firm
may not equal the total amount of Gross-Up Payments that ultimately must be
provided. In the event that First Security exhausts its remedies pursuant to
this section and the Executive is required to make a payment of any Excise Tax
after the initial Gross-Up Payment has been provided, the Accounting Firm shall
determine the amount of the total Gross-Up Payment that should have been
provided. First Security shall promptly pay to or on behalf of the Executive the
difference between the initial Gross-Up Payment previously provided and the
final amount of the Gross-Up Payment.


(ii)   Overpayment . The Executive shall promptly pay to the Company any
Gross-Up Payment (together with any interest paid or credited thereon and after
applicable taxes have been netted from the gross amount) in the event that the
Executive becomes entitled to a refund on such payment. The Executive shall not
be required to repay any Gross-Up Payment to which the Executive could become
entitled to a refund but for which First Security does not contest for such
refund.


Section 5   Covenant not to Compete; Non-Solicitation; Confidential Information.


(a)   Covenant not to Compete . During the Term of this Agreement and for a
period of twelve (12) months after the Termination Date, the Executive shall not
directly or indirectly own, manage, operate, join, control, or participate in
the ownership, management, operation or control of, or be employed in a position
comparable to the Executive’s position at First Security immediately prior to
the Termination Date, any competing business, whether for compensation or
otherwise, without the prior written consent of First Security. For the purposes
of this Agreement, a "competing business" shall be any business that is a
federally insured financial institution, or affiliate of such institution in the
territory described on Exhibit A attached hereto. Notwithstanding the foregoing,
Ownership as a passive investment of not more than five percent (5%) of the
issued and outstanding voting securities
 
 
     Page 9 of 15

--------------------------------------------------------------------------------

 

 
of a competing business strictly for investment purposes shall not be a
violation of this Section 5.


(b)   Non-Solicitation . During the Term of this Agreement and for a period of
twelve (12) months after the Termination Date, the Executive shall not, directly
or indirectly, (i) solicit, without the prior written consent of First Security,
anyone or any entity that is a customer of First Security as of the Termination
Date or was a customer of First Security during the twelve (12) month period
ending on the Termination Date, for the purpose of providing any banking
services or products that First Security provided (or could have provided) to
such customer; and (ii) without the prior written consent of First Security, (A)
solicit the employment of any person employed by First Security at any time
during the twelve (12) months prior to the Termination Date, (B) become
associated with any person or entity which employs, is provided services by or
otherwise has any contractual relationship with any person, employed by First
Security in any senior management capacity during the twelve (12) months prior
to the Termination Date or (C) otherwise disrupt, impair, damage, or interfere
with First Security’s relationship with its employees.


(c)   Confidential Information . The Executive acknowledges that as an employee
of First Security, he will be making use of, acquiring and adding to
confidential information of a special and unique nature and value relating to
First Security and its strategic plan and financial operations. The Executive
also recognizes and acknowledges that all confidential information is the
exclusive property of First Security, is material and confidential, and is
critical to the successful conduct of the business of First Security. The
Executive agrees that he shall not at any time disclose to any other person
(except as required by applicable law or in connection with the performance of
his duties and responsibilities hereunder), or use for his own benefit or gain,
any confidential information of First Security obtained by him incident to his
employment with First Security. The term "confidential information" includes,
without limitation, financial information, business plans, prospects and
opportunities (such as relationships, product developments, or possible
acquisitions or dispositions of businesses or facilities) which have been
discussed or considered by the management of First Security but does not include
any information which has become part of the public domain by means other than
the Executive’s nonobservance of his obligations hereunder.


(d)   Remedies for Violations of Section 5 .


(i)    Cessation of Payments and Repayment of Payments. The Executive
acknowledges that all payments to be made in accordance with this Agreement
while employed by First Security, and that all payments to be
 
     Page 10 of 15

--------------------------------------------------------------------------------

 

made in accordance with this Agreement upon termination of employment with First
Security, are conditioned upon the Executive fulfilling the covenants contained
in this Section. The Executive and First Security acknowledge that this
Agreement would not have been entered into and the benefits described in
Sections 2 and 3 would not have been promised in the absence of the Executive’s
promises under this Section. The Executive also acknowledges that First Security
may require repayment of any payments made in accordance with Section 2 or 3
upon any violation by the Executive of the covenants contained in this Section 5
and that First Security may cease any payments that are to be provided but have
not been made prior to such violation; provided, however, that for purposes of
this subsection (d)(i), the date as of which a violation of this Section 5 shall
be deemed to have occurred shall be the date determined by a court of equity or
law.


(ii)  Additional Remedies . In addition to cessation or repayment of payments
described in subsection (d)(i), above, the Executive acknowledges and agrees
that First Security shall have no adequate remedy and could be irreparably
harmed if the Executive breaches or threatens to breach any of the provisions of
this Section 5. The Executive agrees that First Security shall be entitled to
equitable and/or injunctive relief to prevent any breach or threatened breach of
this Section 5, and to specific performance of each of the terms hereof in
addition to any other legal or equitable remedies that First Security may have.
The Executive agrees that he shall not, in any equity proceeding relating to the
enforcement of the terms of this Section 5, raise the defense that First
Security has an adequate remedy at law.


(iii)  Separate and Enforceable Provisions . The terms and provisions of this
Section 5 are intended to be separate and divisible provisions and if, for any
reason, any one or more of them is held to be invalid or unenforceable, neither
the validity nor the enforceability of any other provision of this Agreement
shall thereby be affected. The parties acknowledge that the potential
restrictions on the Executive’s future employment imposed by this Section 5 are
reasonable in both duration and geographic scope and in all other respects. If
for any reason any court of competent jurisdiction shall find any provisions of
this Section 5 unreasonable in duration or geographic scope or otherwise, the
Executive and First Security agree that the restrictions and prohibitions
contained herein shall be effective to the fullest extent allowed under
applicable law in such jurisdiction.


(e)   First Security, Banks and Subsidiaries . For purposes of this Section 5,
the term "First Security" shall also include Bank and all other Subsidiaries.


 
     Page 11 of 15

--------------------------------------------------------------------------------

 

Section 6   Conflicting Agreements.


The Executive hereby represents and warrants that the execution of this
Agreement and the performance of his obligations hereunder will not breach or be
in conflict with any other agreement to which he is a party or is bound, and
that he is not now subject to any covenants against competition or similar
covenants which would affect the performance of his obligation hereunder.


Section 7   Payments; Withholding.


Payments due to Executive by First Security under any provision of the Agreement
may be made by Bank in full satisfaction of such payment obligation. All
payments made by First Security or Bank under this Agreement shall be net of any
tax or other amounts required to be withheld under applicable law.


Section 8   Superseding Prior Agreements.


This Agreement shall supersede any other employment, severance or change of
control agreement between the parties with respect to the subject matter
thereof.


Section 9   Arbitration of Disputes.


Except as otherwise provided in Section 5, any controversy or claim between the
parties arising from or relating to this Agreement or any breach thereof shall
be settled by arbitration administered by the American Arbitration Association
("AAA") in accordance with its Commercial Arbitration Rules unless such
controversy or claim is specifically excepted from arbitration herein. Any
judgment on any award rendered pursuant to any arbitration proceeding conducted
in accordance with this Agreement may be entered and enforced in any court
having jurisdiction thereof. The parties agree to keep the subject matter of any
arbitration proceeding, the information exchanged in connection with any
arbitration proceeding and the results of any arbitration proceeding completely
confidential, except as necessary to acquire sources of proof for the
arbitration proceeding and to enforce any arbitration award. Unless otherwise
agreed in writing, any arbitration proceeding shall be conducted by a panel of
three neutral arbitrators (the "Arbitration Panel") chosen in accordance with
the AAA's Commercial Arbitration Rules. Any arbitration proceeding held under
this Agreement shall be conducted in Chattanooga, Tennessee unless otherwise
agreed.


Section 10   Assignment; Successor and Assigns, etc.


Neither First Security, Bank nor the Executive may make any assignment of this
Agreement or any interest herein, by operation of law or otherwise, without the
prior written consent of the other party, and without such consent any attempted
transfer or assignment shall be null and of no effect; provided, however, that
First Security shall assign its rights under this Agreement in the event First
Security shall hereafter effect a
 
 
     Page 12 of 15

--------------------------------------------------------------------------------

 

 
reorganization, consolidate with or merge into any other entity, or transfer all
or substantially all of its properties or assets to any other entity; and
provided further that Bank's interest in this Agreement and the interest of any
subsequent assignee under this clause shall automatically be assigned, without
the necessity for consent or other action on the part of any party, to First
Security or any Subsidiary which may employ Executive at any time after the
Effective Date. This Agreement shall inure to the benefit of and be binding upon
First Security, Bank and Executive, their respective successors, executors,
administrators, heirs and permitted assigns.


Section 11   Enforceability.


If any portion or provision of this Agreement shall to any extent be declared
illegal or unenforceable by a court of competent jurisdiction, then the
remainder of this Agreement, or the application of such portion or provision in
circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.


The failure of Executive, First Security or Bank to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive, First Security or Bank may have hereunder, including
without limitation, the right of the Executive to terminate employment for Good
Reason pursuant to Section 3, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.


First Security shall pay all legal fees, consulting fees and other related
expenses incurred by the Executive in seeking to obtain or enforce payment,
benefit or right provided in this Agreement; provided, however, that the
Executive shall be required to repay any such amounts to First Security to the
extent that an arbitrator or a court of competent jurisdiction issues a final,
unappealable order setting forth a determination that the position taken by the
Executive was frivolous or advanced in bad faith.


Section 12   Waiver.


No waiver of any provision hereof shall be effective unless made in writing and
signed by the waiving party. The failure of any party to require the performance
of any term or obligation of this Agreement, or the waiver by any party of any
breach of this Agreement, shall not prevent any subsequent enforcement of such
term or obligation or be deemed a waiver of any subsequent breach.


Section 13   Notice.


Any notices, requests, demands and other communications provided for by this
Agreement shall be sufficient if in writing and delivered in person or sent by
registered or certified mail, postage prepaid, to the Executive at the last
known address the Executive
 
 
     Page 13 of 15

--------------------------------------------------------------------------------

 

 
has filed in writing with First Security or, in the case of First Security or
Bank, at the main offices of First Security, attention of the Chairman of the
Compensation Committee of the Board.


Section 14   Amendment.


This Agreement may be amended or modified only by a written instrument signed by
the Executive and by duly authorized representatives of First Security and Bank.


Section 15   Governing Law.


This Agreement shall be governed by and construed in accordance with the laws of
the State of Tennessee, without reference to principles of conflicts of laws.
The captions of this Agreement are not part of the provisions hereof and shall
have no force and effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.


IN WITNESS WHEREOF , this Agreement has been executed as a sealed instrument by
First Security Group, Inc., by its duly authorized representative, by Frontier
Bank, by its duly authorized officer, and by the Executive, effective as of the
date first above written.
 

        FIRST SECURITY:   FIRST SECURITY GROUP, INC.  
   
   
  By:   /s/ Doyle Ray Marler  

--------------------------------------------------------------------------------

 
D. Ray Marler,
Chair, Compensation Committee  

 

        BANK:   FRONTIER BANK  
   
   
  By:   /s/ Rodger B. Holley  

--------------------------------------------------------------------------------

  Chairman of the Board




        EXECUTIVE:  
   
   
  By:   /s/ Larry R. Belk  

--------------------------------------------------------------------------------

  Larry R. Belk

 
 
 
     Page 14 of 15

--------------------------------------------------------------------------------

 

EXHIBIT A


Monroe County, Tennessee and all contiguous counties*




*Should Executive be employed by a Subsidiary other than Bank, Exhibit A shall
be automatically amended so as to cover the home county of such Subsidiary and
all contiguous counties thereto. Should Executive be employed by First Security,
Exhibit A shall be automatically amended so as to cover all counties of all
states in which First Security, Bank or any other Subsidiary has any branch,
office or other physical presence.




Page 15 of 15
     